On Motion for Rehearing.
We have carefully considered the motion for rehearing of the plaintiff, but still adhere to the views. expressed in the .original opinion. However, plaintiff has tendered remittiturs herein, the first in an amount sufficient to reduce the judgment to the amount in his petition. In our opinion this is insufficient to render harmless the error for which the case was reversed. In the alternative, if the first re-mittitur tendered is deemed insufficient, a remittitur in such an amount as to allow compensation at the minimum rate of $7 per week is made. The exact amount of the remittitur is not stated, we believe.
The case was reversed and remanded on account of error in the submission as to the compensation base. In the event' the minimum is allowed we can see no just ground for complaint by the defendant.
It is ordered that in the event plaintiff files, within twenty days from this date, a -remittitur in a sum sufficient to reduce the judgment as above indicated, the same to be in a definite sum, that the former judgment reversing and remanding this cause be set aside, and same be affirmed. If such remittitur is not filed within the time aforesaid, plaintiff’s motion for rehearing be overruled.